El Juez Asociado Señor Marrero
emitió la opinión del tribunal.
Rafael Ibarra Felicci fué acusado ante la Corte Municipal de Río Piedras de ejercer ilegalmente la medicina. Se le imputó en la denuncia ser reincidente por haber sido senten-ciado por el mismo delito en 7 de diciembre de 1929 por la Corte de Distrito de Humacao. Convicto por la corte municipal apeló para ante la Corte de Distrito de Bayamón, la que visto el caso de novo le declaró culpable del delito impu-tádole, en grado de reincidencia, y le condenó a sufrir treinta días de cárcel. Resolvimos en apelación que toda vez que la convicción anterior del peticionario por el ejercicio ilegal de la medicina lo había sido según ley distinta, él no podía ser convicto como reincidente bajo el Disponiéndose del artículo 9 de la Ley 22 de 22 de abril de 1931 (págs. 205, 211). Al confirmar la sentencia condenatoria nos expresamos así:
“Ahora bien, como la sentencia de treinta días de cárcel im-puesta al apelante, como reincidente, está dentro del límite de la sentencia que pudo haber impuesto la corte inferior por una pri-mera infracción de la ley de 1931, consideramos que la sentencia apelada debe ser modificada en el sentido de imponer al acusado-treinta días de cárcel con costas por infracción al artículo 9 de la Ley núm. 22 de 1931 y, así modificada, se confirma.” Pueblo v. Ibarra, 69 D.P.R. 563, 574.
Luego de enviado el mandato a la corte inferior y estando' ya el peticionario bajo la custodia del Alcaide de la Cárcel de Distrito de San Juan, Ibarra presentó ante el Tribunal de Distrito de San Juan la petición de hábeas corpus objeto del recurso de epígrafe. Alega en ella que en 1929 fué declarada culpable de ejercer ilegalmente la medicina en Puerto Rica en violación de la Ley 73 de 30 de julio de 1923 (pág. 549) ; que en 1941 fué absuelto por el mismo delito por la Corte-*287Municipal de Cíales; que en 1946 fué acusado en grado de reincidencia por igual delito ante la Corte Municipal de Río Piedras y convicto por ésta y por la Corte de Distrito de Bayamón y que en apelación este Tribunal Supremo a pesar de resolver que él no podía ser convicto como reincidente, con-firmó la sentencia de un mes de cárcel impuéstale por la Corte de Distrito de Bayamón; y sostiene que está ilegalmente pri-vado de su libertad toda vez que la sentencia dictada por nosotros lo fué en violación del debido proceso de ley (a) por-que aunque es cierto que la Corte de Distrito de Bayamón tenía poder para imponerle un mes de cárcel por una primera violación de la Ley núm. 22 de 1931, también lo es que esa corte pudo haberle impuesto, en el ejercicio de su discreción, una multa en vez de cárcel, pero no lo hizo así por creer que la pena de cárcel era mandatoria, ya que el peticionario es-taba acusado como reincidente y no como delincuente prima-rio; (ó) porque el peticionario tenía el derecho constitucional a que la corte de distrito le impusiera una pena que no fuera de cárcel en el ejercicio de su discreción; y (c) porque al privarle del derecho a que la corte de distrito ejercitara su discreción para imponerle una pena de multa y no de cárcel, se le privó del debido proceso de ley, puesto que el ejercicio de la discreción judicial es la esencia misma del debido pro-ceso de ley.
Expedido el auto de habeas corpus y oídas las partes, el Tribunal de Distrito de San Juan declaró sin lugar la soli-citud y ordenó la inmediata encarcelación del peticionario. Apelada la sentencia así dictada, dicho tribunal autorizó al peticionario a prestar una fianza por la suma de $500, mien-tras el recurso estuviera pendiente.
 Alega ahora en apelación que “la Corte de Distrito de San Juan cometió error al declarar sin lugar el recurso de hábeas corpus del peticionario.” Aunque el anterior seña-lamiento en la forma en que está concebido es demasiado general y por tal motivo podría desestimarse el recurso (Díaz v. García, 47 D.P.R. 475, 479), no lo haremos así, toda vez *288que el peticionario al discutir el mismo expone los fundamen-tos que a su juicio sirven de base a tal error. Ellos son substancialmente los mismos que sirven de base a la petición..
Asumiendo a los fines de esta opinión que, con-forme alega el peticionario, el ejercicio de la discreción judicial al sentenciar al acusado por la comisión de un delito forme parte realmente del debido proceso de ley, no vemos en verdad cómo puede alegar el aquí apelante que fué privado' de tal debido procedimiento de ley.
Por disposición expresa del artículo 364 del Código de Enjuiciamiento Criminal (ed. 1935) “La Corte Suprema puede revocar, confirmar o modificar el fallo o auto contra el cual se haya apelado, o desestimar, afirmar o modificar cual-quiera o todas las diligencias posteriores a dicho fallo o auto, o que de éste dependan y, si lo considerase justo, puede dictar u ordenar la celebración de nuevo juicio.” (Bastardillas nuestras.) A tenor con lo provisto por ese artículo, este Tribunal en innumerables casos ha modificado la sentencia condenatoria dictada por una corte inferior. Pueblo v. Arce, 67 D.P.R. 253; Pueblo v. Otero, 61 D.P.R. 36; Pueblo v. Sánchez, 55 D.P.R. 940; Pueblo v. Cruz, 53 D.P.R. 531, 534; Pueblo v. Rodríguez, 46 D.P.R. 542, 547; Pueblo v. Álvarez, 21 D.P.R. 86. Así pues, al dictar sentencia en la forma en que ya se ha hecho constar no hicimos otra cosa que acogernos a lo dispuesto por ese artículo y modificar la sentencia im-puesta por la corte inferior.
Verdad es que el Disponiéndose del artículo 9 de la Ley 22 de 1931 expresamente provee: “que en caso de reinciden-tes el delito aparejará pena mínima de treinta días de cárcel,” y que fué sin duda tomando en consideración lo así provisto que la Corte de Distrito de Bayamón impuso al peticionario una pena de treinta días de cárcel. Empero, el citado ar-tículo 9 de la Ley 22 de 1931 provee también que “Toda persona que fuere denunciada y convicta de ejercer ilegalmente la medicina o cirugía, . .' . por cada infracción incurrirá en un delito de misdemeanor y será castigada con una multa *289que no bajará de veinticinco dólares o prisión en la cárcel, o ambas penas a discreción del tribunal.” Aunque ese artículo específicamente fija la pena mínima de multa que podrá im-ponerse por una primera infracción de la ley y en la alterna-tiva permite a la corte sentenciadora imponer una pena de cárcel, o ambas penas, el mismo no dispone, sin embargo, de manera taxativa cuál es la pena mínima o máxima de cárcel que el tribunal sentenciador podrá imponer a un primer in-fractor de la ley. No obstante, el artículo 16 del Código Penal provee que “Excepto en los casos en que se prescriba otra pena por este Código, toda delincuencia declarada ‘misdemeanor’ apareja pena de cárcel por un término máximo de dos años, ... .” Por tanto, interpretando conjuntamente la parte del artículo 9 de la Ley de 1981 que hemos ya copiado y el artículo 16 del Código Penal, al acusado podía imponér-sele una pena de cárcel de treinta días. Al sentenciarle a sufrir una pena menor de dos años este Tribunal ejercitó su discreción judicial en favor del acusado. No vemos en ver-dad cómo al modificar la sentencia de la Corte de Distrito de Bayamón en la forma en que lo hicimos y al sentenciar al acusado a una pena que está muy por debajo de la pena máxima de cárcel fijada por el estatuto, pueda alegar con visos de razón el peticionario que se le ha privado del debido procedimiento de ley.
Hemos leído cuidadosamente los casos de Townsend v. Burke, 334 U.S. 736; Yasui v. United States, 320 U.S. 115, y Husty v. United States, 282 U.S. 694, citados por el ape-lante en apoyo de su recurso, y a nuestro juicio no son apli-cables a la cuestión que está ante nos. El de Gryger v. Burke, 334 U.S. 728, tampoco lo es, además del hecho de que el peticionario se basa en el criterio de los jueces disidentes y es sabido que no importa cuán persuasiva sea una opinión disi-dente la misma representa tan sólo el criterio de una minoría y no la del tribunal que la emitió.
El artículo 364 del Código de Enjuiciamiento Criminal de Puerto Rico es en lo aquí pertinente idéntico al artículo *2901260 del Código de Enjuiciamiento Criminal de California. Interpretando este último la Corte Suprema de ese Estado en People v. Hamberg, 84 Cal. 468, 24 Pac. 298, resolvió en un caso de falsa representación que la sentencia de la corte inferior resultaba nula al sentenciar al acusado a un año de cárcel y a pagar una multa de $19,000 o en defecto de pago a per-manecer en la cárcel del condado hasta que pagara la misma, a razón de un día por cada dólar que dejara de satisfacer; que dicha corte no tenía derecho a imponer tal sentencia y que a ese respecto la misma -debía ser modificada. Así lo hizo y ordenó que el acusado fuera puesto en libertad cuando cumpliera un año de cárcel. Véanse también People v. Kerr, 114 Pac. 584; 8 Cal. Jur. 636, sec. 610; y 3 Am. Jur. 664, sec. 1152.

La sentencia apelada debe ser confirmada.

El Juez Asociado Sr. Negrón Fernández no intervino.